IN THE UNITED STATES DISTRICT COURT

 

SOUTHERN DISTRICT OF GEORGIA 2019 JUN 27 &K 10: 57
SAVANNAH DIVISION
UNITED STATES OF AMERICA, ) “
)
Plaintiff, )
)
Vv. ) Criminal Action No: 4:19CR91
)
STAFON JAMAR DAVIS, )
)
Defendant. )
ORDER

This matter is before the Court on the Motion for Leave of Absence by A. J. Balbo,
counsel for Defendant, for the dates of July 1, 2019 through July 5, 2019, September 18, 2019
through September 23, 2019, November 25, 2019 through December 2, 2019. (Doc. 24.) After

careful consideration, said Motion is GRANTED.

SO ORDERED, this? 6Aeday of June, 2019.

[helo Mo

CHRISTOPHER L. RAY
MAGISTRATE JUDGE
SOUTHERN DISTRICT OF GEORGIA
